OPINION — AG — **** AERONAUTICS COMMISSION EMPLOYEES SALARY CHANGE **** PURSUANT TO THE PROVISIONS OF HOUSE JOINT RESOLUTION 1020, FIRST SESSION, 33RD LEGISLATURE, NO EMPLOYEES OF THE AERONAUTICS COMMISSION ARE ELIGIBLE TO RECEIVE MERIT RAISE IN CONJUNCTION WITH THE COST OF LIVING RAISE EXCEPT THOSE EMPLOYEES WHO HAVE A CHANGE IN THE TYPE OF DUTIES TO BE PERFORMED OR ARE IN STEP 3 OF GRADE 17, OR LOWER, IN THE MERIT SYSTEM OF PERSONNEL ADMINISTRATION SALARY SCHEDULE. CITE: 74 O.S. 1971 283 [74-283], OPINION NO. 71-332, ARTICLE XXIII, SECTION 10 (MIKE D. MARTIN)